United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1014
                     ___________________________

                                 Gural Foster

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                       Submitted: September 20, 2016
                         Filed: September 23, 2016
                               [Unpublished]
                               ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.
       Gural Foster appeals after the District Court1 dismissed his amended complaint
apparently challenging the discontinuation of Supplemental Security Income
payments. The complaint was dismissed without prejudice based on Foster’s failure
to exhaust his administrative remedies. Upon de novo review, we conclude that the
dismissal was proper. See 42 U.S.C. § 405(g) (providing for judicial review of final
decisions of the Commissioner of Social Security); Schoolcraft v. Sullivan, 971 F.2d
81, 84–85 (8th Cir. 1992) (“In order for the district court to have subject matter
jurisdiction under section 405(g), a claimant must have presented a claim for benefits
to the Secretary and exhausted the administrative remedies prescribed by the
Secretary.” (footnote omitted)), cert. denied, 510 U.S. 1081 (1994); see also Sipp v.
Astrue, 641 F.3d 975, 979 (8th Cir. 2011) (standard of review). Accordingly, we
affirm.
                        ______________________________




      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
J. Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-